O’Neall, J.
This Court is of opinion that the plaintiffs can take nothing by their motion.
The policy, in ascertaining and fixing the liabilities which the underwriters assure, refers to the “ laws and usages of trade in the city of London, and no other.” On such a contract, it would be enough to say, that the general average must be fixed according to the laws and usages of trade in the city of London; what they are is ascertained by the case of Power, and another, vs. Whittmore, 4 M. & S. 141; the average of provisions and wages of the crew while detained in port for any cause, cannot, according to that case, be charged to the underwriters. The custom of the city of Charleston is in exact conformity to this rule.
The case of Wightman vs. McAdam, decided by the Constitutional Court in 1804, and to be found in 3 Brev. M. & S. 134, is an authority to exclude the provisions and wages of the crew from general average.
The motion is dismissed.